Appeal by the People from an order of the Supreme Court, Nassau County, dated June 21, 1973, which granted defendant’s motion to dismiss the indictment. Order affirmed. The evidence before the Grand Jury was legally insufficient. Both sections 195.00 and 200.10 of the Penal Law require proof of a “ benefit ” to a defendant. A “ benefit ” is defined in subdivision 17 of section 10.00 of the Penal Law as “any gain or advantage to # * * a third person pursuant to the desire or consent of the beneficiary ”, There was no testimony before the Grand Jury as to this requirement. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.